DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 and 7-14 are pending, claims 8-14 have been withdrawn from consideration, and claims 1-5 and 7 are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 01/06/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a laser fiber feeder and retraction module” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a processor configured to generate a plurality of signals to enable a plurality of pulleys that control a motor assisted movement of the Claims 2-5 and 7 are rejected due to their dependency on claim 1.
Regarding claim 1, the limitation “a body cavity of a patient” lacks antecedent basis. The limitation “a body cavity” was previously recited in the preamble.
Regarding claim 1, the limitation “a motor assisted movement of the laser fiber” in the limitation “a plurality of control switches…and a retracting movement” lacks antecedent basis. The feature was previously recited in claim 1.
Regarding claim 3, the limitation “a processor” lacks antecedent basis. The feature was previously recited in claim 1. 
Regarding claim 3, the limitation “a plurality of pulleys” lacks antecedent basis. The feature was previously recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Navve (US 2015/0320433), in view of Banju (US 2016/0324399) and Gumbs (US 2014/0296633) and Okagami (US 2012/0289949).
Regarding claim 1, Navve discloses a ureteroscope (12, figure 1) for dusting stones in a body cavity (see calculus 24 in a body, figure 3) with a laser fiber (optical fiber 46 in probe 57, figure 3 | transmits a laser beam [0041]), the ureteroscope comprising: a flexible probe (see the insertion portion of 12, figure 1) comprising a proximal end (see the proximal end of the insertion portion of 12, figure 1) and a distal end (16, figure 1), the flexible probe comprising: a first working channel (60, figure 3) configured to accommodate the laser fiber in the distal end of the flexible probe (see probe 57/optical fiber 46, figure 3) at a working position (see location of 64, figure 3), wherein the flexible probe is inserted into a body cavity of a patient (removal of calculi from the body [0002]), and wherein the working position is a predefined distance of the laser fiber from the distal end of the flexible probe (the processor 32 may robotically manipulate the endoscope 12 and affect the distance between the tip and the calculus [0039] | the examiner interpreted the tip to be the tip of the laser fiber; therefore there is a predefined distance between the tip of the laser fiber and the distal end of the flexible probe) and the working position is defined by laser energy settings and composition of the target stone (see Parameters of Table 1, on pg. 2 of Navve | determine characteristics of the calculus…processor 32 calculates optimum power parameters [0037]), and wherein once at the working position, an image of the laser fiber is viewed with assistance of light provided by a light source (illuminator 54, figure 3); a handle (see handle of 12, figure 1) extending proximally from the flexible probe. Navve is silent regarding the laser fiber to be deflected against a target stone for dusting; a second working channel configured to be used for irrigation to wash away dust after the dusting of the target stone with the laser fiber; the handle comprising:Application No. 15/430,787 Attorney Docket No.: 11612.0494-00000a processor configured to generate a plurality of signals to enable a plurality of pulleys that control a motor assisted movement of the laser fiber in the first working channel, wherein the plurality of pulleys are configured to push the laser fiber into the first working channel towards the distal end until the working position is reached, and wherein the plurality of pulleys is over-molded with compressible rubber grippers to grip the laser fiber during the movement; a plurality of control switches configured to provide digital control signals, the digital control signals configured to control a motor assisted movement of the laser fiber in the first working channel by a user, the motor assisted movement of the laser fiber comprising one of a feeding movement and a retracting movement; and a laser fiber feeder and retraction module configured to control one of the feeding movement and the retracting movement of the laser at the working position, the feeding movement of the laser fiber comprising a forward movement of the laser fiber in a first rotating direction, and the retracting movement of the laser fiber comprising a backward , and wherein the plurality of control switches comprises one or more switches for enabling a fine feed and a coarse feed in the firstApplication No. 15/430,787 Attorney Docket No.: 11612.0494-00000rotating direction and a fine retract and a coarse retract in the second rotating direction.  
Banju teaches an endoscope apparatus (2a, figure 17) with a treatment instrument (D10, figure 17) inserted into a channel (11, figure 17). A proximal end side position sensor (91, figure 14) with a light emitting part (91a, figure 14) and a light receiving part (91b, figure 14) disposed to face each other at the distal end of the channel ([0171]). When the treatment instrument is inserted between the light emitting part and the light receiving part, the light receiving part becomes unable to detect the light emitting by the light emitting part ([0171]), therefore the treatment instrument is detected in the distal end of the channel. A proximal end side position sensor (95, figure 17) detects the position of the distal end of the treatment instrument. The position sensor includes a pair of rollers (96, figure 17). From a number of rotations of the rollers (96, figure 17), a computing element (not shown [0174]) calculates the length of the treatment instrument insertion part (D11, figure 17) of the treatment instrument inserted further toward the distal end side ([0176]). Banju teaches motors are used to rotate rollers (see motors 73 and 74 for rollers 71 and 72, figure 2). Switches (49, figure 1) in the operation part main body (41, figure 1) inputs a type of treatment instrument to be inserted into the channel ([0124]). An angular knob (48, figure 1) operates the wire driving motors (42 and 43, figure 2), thus bending the bending part (14, figure 1) of the endoscope using operation wires (28-29, figure 2).

Okagami teaches an endoscope device (10, figure 1) with a laser treatment device (50, figure 1) that is inserted through a forceps insertion path (19, figure 1). The endoscope can guide a plurality of fluids ([0016]). There are a plurality of fluid passages, like a passage for irrigation ([0017]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the handle of Navve with a bending mechanism (angular knob, wire driving motors, and operation wires), a proximal end side position sensor (27, figure 2 or 91, figures 14-15), the rollers (the rollers 71-72, figure 1 but in the position/location of rollers 96, figure 17 to control the insertion/retraction of the tool through the handle), the switch (49, figure 1), the motors (73-74, figure 2), the switch (49, figure 2), the computing element (not shown [0174]), and the control unit (4, figure 2) as taught by Banju for the insertion/retraction of the laser fiber/instrument tool in the flexible probe. The rollers (96, figure 17) would be modified to be controlled by the motors (73-74, figure 2) for the insertion/extraction of the laser fiber (see figure 2; Banju) in a working channel. Doing so would allow for the insertion/retraction of a treatment instrument and the lengthwise positioning of the treatment instrument ([0176]). Additionally, it would have been obvious to modify the plurality of pulleys/rollers of Navve and Banju to include a grip, like a rubber coating, as taught by Gumbs. Doing so would enhance a friction fit at the point of contact with the shaft (64, figure 6b | [0053]). Additionally, it Doing so would allow for a passage for irrigation ([0017]).
The modified ureteroscope would have the laser fiber to be deflected against a target stone for dusting (see angular knob 48, figure 1 of Banju | the flexible probe would be deflected, which would cause the laser fiber to be deflected); a second working channel (passage for irrigation [0017]; Okagami) configured to be used for irrigation to wash away dust after the dusting of the target stone with the laser fiber (“for irrigation…” is functional language); the handle comprising:Application No. 15/430,787 Attorney Docket No.: 11612.0494-00000a processor (the proximal end side position sensor includes…a computing element, not shown, [0174]; see D10 in figures 1 and 17) configured to generate a plurality of signals (calculates the length of the treatment instrument insertion part D11 inserted [0176]) to enable a plurality of pulleys (rollers 96, figure 17; Banju) that control a motor assisted movement of the laser fiber in the first working channel (“to enable…” is functional language | see 26 arrow to control unit 4 to motors 73-74, figure 2 of Banju | the modified ureteroscope would have motors that control the insertion/retraction of the tool D10), wherein the plurality of pulleys are configured to push the laser fiber into the first working channel towards the distal end until the working position is reached (rotate… inserted into the channel 11 [0175]; Banju), and wherein the plurality of pulleys is over-molded with compressible rubber grippers to grip the laser fiber during the movement (grip, rubber coating [0053]; Gumbs); a plurality of control switches (see 49, figure 1; Banju | a switch that inputs a type of the treatment instrument D10 [0094] | the examiner interpreted there is more than one treatment instrument that can be used in Banju, therefore there are a plurality of switches for the inputs) configured to provide digital control signals, the digital control signals configured to control a motor assisted movement of the laser fiber in the first working channel by a user (operator inputs a type of the treatment instrument D10 [0124]; Banju), the motor assisted movement of the laser fiber comprising one of a feeding movement and a retracting movement (manipulate the endoscope and affect the distance between the tip and the calculus [0039]; Navve | inserted [0176] and extracted [0177]; Banju); and a laser fiber feeder and retraction module (this element is interpreted under 35 USC 112f as a light dependent resister LDR, a processor, a driver, a motor, and a plurality of pulleys [0028] | Banju teaches a proximal end side position sensor 91 that detects light emitted by a light emitting part 91a [0171], figures 14-15; a computing element that is not shown [0174]; the rollers are driven by motors like how motors 73-74 drive rollers 71-72, figure 2; a plurality of pulleys 96, figure 16) configured to control one of the feeding movement and the retracting movement of the laser at the working position (see rollers 96, figure 16 of Banju | the modified ureteroscope would robotically manipulate/drive the rollers to affect the distance between the tip and the calculus [0039]; Navve), the feeding movement of the laser fiber comprising a forward movement of the laser fiber in a first rotating direction (inserted into the channel [0177]; Banju | see rotating direction of roller 96, figure 17), and the retracting movement of the laser fiber comprising a backward movement of the laser fiber in a second rotating direction (extracted from the channel [0177]; Banju), and wherein the plurality of control switches (a switch that inputs a type of the treatment instrument D10 [0094]; Banju | the examiner interpreted there is more than one treatment instrument, therefore there are a plurality of switches) comprises one or more switches for enabling a fine feed and a coarse feed in the firstApplication No. 15/430,787 Attorney Docket No.: 11612.0494-00000rotating direction and a fine retract and a coarse retract in the second rotating direction (“for enabling…” is functional language | the ureteroscope is capable of enabling a fine feed and a coarse feed… | the examiner interpreted the switch to be an input).  
Regarding claim 2, Navve and Banju further disclose the flexible probe further comprises: a deflecting tip (see rigid part 13 and bending part 14, figure 8; Banju) at the distal end of the flexible probe and configured to be deflected and in turn deflect the laser fiber (operated to be bent [0056]), the deflecting tip being positioned at a minimum distance from the target stone (vary the distance between the endoscope and the calculus, recognizing that with laser techniques, efficiency drops off rapidly when a distance of about 1 mm is exceeded [0050]; Navve); a Complementary Metal Oxide Semiconductor (CMOS) image viewing system (semiconducting imaging array 58, figure 3; Navve | optical imaging capabilities [0053]; the examiner interpreted the optical imaging capabilities to be a CCD or CMOS as is well known and common in the art for imaging) configured to view the laser fiber extending from the deflecting tip and the target stone (size of stone and tip in the image [0044]; Navve); and wherein the light source is configured to provide light to assist viewing of the laser fiber and the target stone through the image viewing system (to radiate visible light [0041]; Navve).  
Regarding claim 3, Banju further teaches a processor (see 112b rejection above | computing element is not shown [0174] or control unit 4; Banju), wherein the processor is configured to: generate a digital light dependent resistor (LDR) signal in response to sensing presence of the laser fiber in the first working channel (a proximal end side position sensor 91 that detects light emitted by a light emitting part 91a, figures 14-15; first working channel and positioned at an initial position (operator has inserted the treatment instrument D10 into the channel 11 [0164]; Banju); generate a digital motor signal in response to the digital LDR signal and the digital control signals (see arrows from 26 and 27 and 49, figure 2); generate an analog motor signal in response to the digital motor signal (see bus 87 and arrows to the motors 73-74, figure 2; Banju | the examiner interpreted the motor to be driven by torque/current, which is well known in the art); Application No. 15/430,787Attorney Docket No.: 11612.0494-00000turn a motor by a number of steps based on the analog motor signal (drives rotations of the rollers [0097]; Banju); and control the motor assisted movement of the laser fiber at the working position based on a plurality of pulleys coupled to the motor (see 71-74, figure 2; Banju).  
Regarding claim 4, Navve and Banju further disclose the processor is further configured to: receive the digital LDR signal from a light dependent resistor (LDR) (see 26 or 27, figure 2; Banju | the proximal end side position sensor 91…at the distal end of the channel 11 [0171]); receive the digital control signals from the plurality of control switches (see arrow from 49, figure 2; Banju); determine presence of the laser fiber in the first working channel based on the digital LDR signal (if distal end of the treatment instrument is between 91a and 91b…unable to detect light emitted by the light emitting part 91a [0171]), and to determine type of the feeding movement and the retracting movement of the laser fiber based on the digital control signals (switch 49 inputs a type of the treatment instrument [0124]; control part 82 identifies position information on whether a position of the distal end of the instrument is at the distal end of the channel [0127]; Banju | robotically manipulate the endoscope and affect the distance between first working channel and the determined type of the feeding movement (robotically manipulate the endoscope and affect the distance between the tip and the calculus [0039]; Navve | the modified rollers 96 would rotate to cause the fiber to move in either the forward or retraction direction to affect the distance between the tip and the calculus).  
Regarding claim 5, Banju further teaches the initial position is a predefined distance (the examiner interpreted the initial position to be the initial position of the laser fiber when it is inserted into channel 11 by the user, see figure 17; Banju | operator inserted the distal end rigid part of the treatment instrument into the channel [0125]) of the laser fiber in the first working channel prior to the feeding movement of the laser fiber.  
Regarding claim 7, Navve further discloses the laser fiber is energized to a power level and a frequency level to enable the dusting of the target stone (power and pulse rate/width Parameters in Table 1; page 2 of Navve).

Note to Applicants
The features of “a working position”, “a plurality of pulley”, “a fine feed”, “a coarse feed”, “a fine retract”, “a coarse retract”, and all limitation regarding these features are interpreted as “intended use language” or “functional language” due to the language and the way the limitations are recited (i.e. “to accommodate”, “for…”, “to enable”, etc). The examiner suggests amending the claims to positively and clearly recite these features and their corresponding limitations. 
Additionally, the amendments are unclear with respect to the limitation “a laser fiber feeder and retraction module”. The “laser fiber feeder and retraction module” is interpreted under 35 USC 112f and the corresponding structure is partially recited by the amendments (see 112b rejection above | the “processor”, the “plurality of pulleys”). It is unclear what the features are and the corresponding limitations associated with each of the features. The examiner suggests amending the claims to no longer invoke 35 USC 112f in order to avoid the double recitation and unclear associated limitations of the particular features. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RYAN N HENDERSON/Primary Examiner, Art Unit 3795